Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  8/19/2022. The instant application has claims 1-11 pending. The system, method and medium for carrying out authentication of user based on graphic representation interactions. There a total of 11 claims.

Examiner’s Note
The claims are vague in what the invention does, it describes presenting a user with graphic representation and based on the selection from the graphic representation, the user is identified based communication with remote service and then the user can use all of the functions of watch see Page 7 Ln 1-7. And the specifications does not provide explicit details about how this is carried out and the dependent claims are also not fully supported by the specifications, the applicant is advised to consider whether it is worth prosecuting this case further in interest to save time and monies. As the specifications is scant with no full details about how the steps are achieved and it merely repeats the same information in many paragraphs.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments

The applicant argument relating to objection to the specification is persuasive, thus the objection is withdrawn.

The applicant amendments to claims obviates the 35 USC 112(b) rejection, thus the rejection is withdrawn.

The applicant amendment to claim obviates the 35 USC 101 rejection, thus the rejection is withdrawn.

The applicant amendment to claim obviates the claim objections, thus the objections are withdrawn.

The applicant argument relating to 35 USC 112(a) rejection is not persuasive. The specification does not give full details about how based on graphic representations the user is determined. The mentioned portions merely tells us that graphic representation is presented to the user and knows the proper graphic representations when configuring the process of identification see  Spec Page 7 Ln 26-Page 8 Ln 16. And further the sequence being stored and being used for authentication is not mentioned at all. And further the password or code being inputted is not possible on graphical representation as mentioned in Page 9 Ln 19- Page 10 Ln 19. And thus the full details are not present in the specifications, the rejection is maintained.

The applicant argument regard the DP rejection is not persuasive, as both claim recite the authentication of wearer of watch using graphic representation, and use of remote server is obvious as it would be carried out externally.

The applicant arguments relating to 35 USC 112(d) is not persuasive. As a dependent claim that stores the other program than claim 1 would impermissibly broaden the scope of base claim. As the other program extend the beyond functions of claim 1, thus broaden the scope. For example, an program that stores function for an calculator and also an word processor, so calculator alone is what the base claim states than adding an word processor would extend beyond what can be done.

The applicant argues that identifying the user is not taught by Chen. The examiner disagrees. Chen discloses the computer/watch having interface where the user enters an pattern drawn to login user see Fig. 3 item 302, 307. 


Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Fig.2 shows a series of boxes with the text not written inside the box, and it does not follow the format customarily used with triangular box to indicate if-then statement, etc.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the identifying the user based on graphical representation sequence and user interaction using an reference sequence/stored sequence must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show And the specifications mentions item 8 from Fig. 1, but the reference sequence is not shown in item 8 from Fig. 1 or in  Spec. Page 10 Ln 3-16 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The applicant is reminded that adding new matter will warrant an 35 USC 132(a) rejection. Thus an new matter that is not already present in drawings would deemed new matter.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the claim mentions authenticating the user based on user’s selection of graphic representation on the watch but the many details about how this is done is left out, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The user’s positively being identified based on user’s interaction with graphic representation is not disclosed in specifications. That is, how can the user be identified with that much certainty among hundreds of potential users that might try to access the watch. The specifications is deficient providing details, and the brief summary of invention section is an copy of claim 1. And additionally, the specifications merely repeats the same information without giving specific details. And further the reference sequence being stored and being used for authentication is not mentioned at all, done at the start of configuration of identifying the user see Page 8 Ln 10-16.

Claim 8-9 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the claims recites validating the sequence, but the specification does not mention how this done, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The validation step seems to an extra step to authentication step, but the details about how this is carried out is not found in specifications

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 and 11 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The dependent claim 10 recites an system for implementing method of claim 1, but this system can also perform other methods than claim 1, thus this dependent claim impermissibly broadening scope of independent claim. And similarly, the dependent claim 11 recites an computer program executing steps of method of claim 1, but the program could store other program thus this dependent claim impermissibly broadening scope of independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17094099 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a broader version of ‘099 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

US App # 17092631
US App # 17/094099
Comments
1. A method for securely connecting a watch (100) to a remote server (200) of a service provider including the following steps: - authenticating (10) the wearer of the watch (100) authorising 5access to use the functions of this watch (100), and - selecting (11) one of said functions from an input interface of said watch aiming at establishing a connection between said watch (100) and the remote server (200); - identifying (12) the wearer of the watch (100) from an 10interaction between the wearer of this watch and a graphic representation comprised in said watch (100); - transmitting (22) to said remote server (200) an authentication element relating to the selected function once the wearer is identified, and 15- carrying out an authentication (24) of the wearer by the remote server (200) from said authentication element in order to authorise an exchange of data between the watch (100) and this remote server (200).
1. A method for securing access to a watch (100) including the following steps: authentication (10) of the wearer of the watch (100) with a view to authorising access to the functions of this watch (100) based on an interaction between the wearer of the watch and a graphic representation comprised in said watch (100), and periodic checking (20) of the identity of the wearer of the watch through a verification of the validity of a digital data item determined based on at least one biometric data item of the wearer of said watch with a view to retaining/removing the authorisation for access to said functions.
2. The method according to claim 1, wherein the authentication step (10) comprises a presentation sub-step (11) of a graphic representation (41) on a visual data broadcasting interface (3) of said watch (100).
4. The method according to claim 1 wherein the authentication step (10) comprises a validation sub-step (16) of the selected sequence.

The instant claims are a broader version of claims of ‘099 application. That is, the instant claim 1 can be yielded by claim 1 + claim  2 + claim 4 of ‘099 application. That is, the instant claims are anticipated by claims of ‘099 application. The details regarding the biometric information is left out of instant claims.



Claims 1-11  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of copending Application No. 17/097576 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an broader version of claims of ‘576 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

US App # 17/092631
US App 17/097576
Comments
1. A method for securely connecting a watch (100) to a remote server (200) of a service provider including the following steps: - authenticating (10) the wearer of the watch (100) authorising 5access to use the functions of this watch (100), and - selecting (11) one of said functions from an input interface of said watch aiming at establishing a connection between said watch (100) and the remote server (200); - identifying (12) the wearer of the watch (100) from an 10interaction between the wearer of this watch and a graphic representation comprised in said watch (100); - transmitting (22) to said remote server (200) an authentication element relating to the selected function once the wearer is identified, and 15- carrying out an authentication (24) of the wearer by the remote server (200) from said authentication element in order to authorise an exchange of data between the watch (100) and this remote server (200).
1. A method for managing the use of the functions of a watch comprising: a step of authenticating the wearer of the watch in order to authorize access to said functions, and a step of controlling the identity of the wearer of the watch at a determined period by verifying the validity of a digital identification element determined from at least one biometric information element of the wearer of said watch in order to maintain access to said functions, and a step of unlocking access to said functions of the watch when said access has been locked following a verification of the digital identification element showing its invalidity, said step comprising the following sub-steps: presentation of a graphic representation on an interface for broadcasting a visual piece of information of said watch; selection within a limited time interval of a sequence of at least two identification portions comprised in said graphic representation aiming at identifying said wearer, said sequence corresponding to an identification code of the wearer, and validation of the selected sequence.

4. The method according to claim 1, wherein the validation sub-step comprises a phase of comparison between said selected sequence and a reference sequence.
The instant claims are a broader version of claims of ‘576 application. That is, the instant claim 1 can be yielded by claim 1 + claim 4 of ‘576 application. That is, the instant claims are anticipated by claims of ‘576 application. The details regarding the biometric information is left out of instant claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8613047 to Chen in view of WearIA: Wearable Device Implicit Authentication based on Activity Information to Zeng. 

Regarding Claim 1, 10-11, Chen discloses  A method for securely connecting a watch (100) to a remote server of a service provider including the following steps: - authenticating , by the watch,  the wearer of the watch (100) authorising 5access to use the functions of this watch (100), and - selecting (11) a function from among functions from an input interface of said watch aiming at establishing a connection between said watch (100) and the remote server (200)(Fig. 3 item 303, 304, the user input graphical password is sent to internet server and database); - identifying by th watch (12) the wearer of the watch (100) from an 10interaction between the wearer of this watch and a graphic representation comprised in said watch (100)(Fig. 3 item 302 & Col 3 Ln 14-27, the drawings representing password for login) ; - transmitting by the watch (22) to said remote server (200) an authentication element relating to the selected function once the, and 15- carrying out an authentication (24) of the wearer by the remote server (200) from said authentication element in order to authorise an exchange of data between the watch (100) and this remote server (200)(Col 3 Ln 40-52, the stored password is compared to authenticate and authorize transaction). 

But Chen does not disclose the watch. However, Zeng discloses the wearable device being authenticated for based on activity of users(I. Introduction & Fig. 1) and based on identifying that the wearer of the watch is still in possession of the watch( Page 2 Paragraph Starting “ in this paper, we investigate the possibility…”, sensor used for authentication and further sensors show that user is in possession of watch otherwise sensor would be activated).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Chen  invention of presenting an graphical password to include a wearable device in order to provide user personalized content as taught in Zeng see I. Introduction
	
 
Regarding Claim 2. Chen discloses  The method according to claim 1, wherein the transmission step (22) 20comprises a sub-step (23) of selecting the authentication element relating to said selected function in anticipation of its sending to the remote server (200), among the authentication elements archived in the memory elements (6) of the processing unit (2) of the watch (100)(Fig. 3 item 304, the stored patterns is searched in database).  

Regarding Claim 3. Chen discloses  The method according to claim 1, wherein the step of carrying out an 25authentication (24) comprises a sub-step (25) of comparison between the authentication element received from the watch (100) and a reference authentication element (32) archived in the server (200)(Fig. 3 item 305, the comparison of stored pattern).  

Regarding Claim 4. Chen discloses  The method according to claim 1, wherein the identification step (12) comprises a sub-step (13) of presenting a graphic representation (7) on an interface for broadcasting a visual piece of information (3) of said watch (100) (Col 2 Ln 33-41, the browser to present the webpage and password to input).  

Regarding Claim 6. Chen does not disclose the time interval. However, Zeng discloses  The method according to claim 1, wherein the presentation sub-step 10(13) comprises a phase (15) of triggering a countdown as soon as the generation phase (14) is carried out( F Changing Authentication Window Size, the time for authentication of user).  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Chen  invention of presenting an graphical password to include a time interval in order to increase accuracy of data collected  as taught in Zeng see B. Accuracy using Generic Model.
	

Regarding Claim 7. Chen does not disclose the time interval. However, Zeng discloses  The method according to claim 1, wherein the identification step (12) comprises a sub-step (16) of selecting within a limited time interval a sequence of at least two identification portions comprised in said 15graphic representation (7) aiming at identifying said wearer, said sequence corresponding to an identification code of the wearer(F Changing Authentication Window Size, the time for authentication of user).  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Chen  invention of presenting an graphical password to include a time interval in order to increase accuracy of data collected  as taught in Zeng see B. Accuracy using Generic Model.

Regarding Claim 8. Chen discloses   The method according to claim 1, wherein, the identification step (12) comprises a sub-step (18) of validating the selected sequence(Col 2 Ln 56- Col 3 Ln 7, the stored sequence is validated).  

Regarding Claim 9. Chen does not disclose the time interval. However, Zeng discloses  The method according to claim 1, wherein the validation sub-step (18) 20comprises a phase of controlling (19) that the selection of the sequence of identification portions has been carried out within the limited time interval defined by a countdown( F Changing Authentication Window Size, the time for authentication of user).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Chen  invention of presenting an graphical password to include a time interval in order to increase accuracy of data collected  as taught in Zeng see B. Accuracy using Generic Model.

Claim 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8613047 to Chen in view of WearIA: Wearable Device Implicit Authentication based on Activity Information to Zeng as applied to claim 1 above, and further in view of  Servers Voice Graphical Authentication to Hassan.

Regarding Claim 55. Chen  nor Zeng disclose the broadcasting a visual piece of information. However, Hassan discloses   The method according to claim 1, wherein the presentation sub-step (13) comprises a phase (14) of generating the display of the graphic representation (7) on the interface for broadcasting a visual piece of information (3)(III Proposed Solution, the symbols and number are sent to user as visual graphics).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Chen  invention of presenting an graphical password to include a display of graphic representation for broadcasting in order to provide user for input of password as taught in Hassan see C. Getting Authentication.

	Conclusion	

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Tap-based user authentication for smartwatches to Nguyen which discloses the unlock screen based in memorable melody of taps for specific users.

US Patent Pub 2014/0115679 to Barton which discloses the authentication based on path of characters that user chooses.

US Patent Pub 2014/035934 to Natividad which discloses the password being based on images.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool, i.e. Microsoft Teams. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov